DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-18 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-6, 12, 13, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 16-19 of U.S. Patent No. 11,119,005 in view of Marchione et al. (Hereafter, “Marchione”) [US 2016/0159011 A1].
Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimer is required. An analysis of the claims can be seen in Table 1 below.
Table 1: Instant Application No. 16/671,614 vs. U.S. Patent No. 11,119,005
Instant Application No. 16,671,614 Claims (Difference Emphasis Added)
U.S. Patent No. 11,119,005 Claims (Difference Emphasis Added)
1. An automated method of grading a piston with a first land, a second land, and a first groove, the method comprising: performing a three dimensional scan of the piston; creating a three dimensional piston model from the three dimensional scan of the piston; comparing the three dimensional piston model to a reference model to identify one or more deposits; generating measurement data for each of the one or more deposits; and grading the piston with regards to the measurement data.
1. A method of grading a piston with a first land, a second land, a first groove, and an outer surface, the method comprising: performing a three dimensional scan of the piston; creating a three dimensional piston model from the three dimensional scan of the piston; comparing the three dimensional piston model to a reference model to identify one or more deposits; generating measurement data for each of the one or more deposits; increasing a temperature of the piston; performing a thermal scan of the outer surface of the piston and any deposits thereon; generating thermal scan data from the thermal scan representing temperatures at a plurality of locations upon the outer surface of the piston; identifying deposit locations from the temperatures at the plurality of locations upon the outer surface of the piston by identifying temperature differences with respect to a temperature of the outer surface of the piston; generating deposit characteristics from the deposit locations and magnitude of the temperature differences with respect to the temperature of the outer surface of the piston; and grading the piston with regard to the measurement data and the deposit characteristics.
2. The automated method of claim 1, wherein the method further comprises generating the reference model by scanning the piston in a first state.
2. The method of claim 1, wherein the method further comprises generating the reference model by scanning the piston in a first state.
4. The automated method of claim 1, wherein the measurement data for each of the one or more deposits includes a maximum thickness of the one or more deposits within the first land.
3. The method of claim 1, wherein the measurement data for each of the one or more deposits includes a maximum thickness of the one or more deposits within the first land.
5. The automated method of claim 1, wherein the measurement data for each of the one or more deposits includes a maximum thickness of the one or more deposits within the second land.
4. The method of claim 1, wherein the measurement data for each of the one or more deposits includes a maximum thickness of the one or more deposits within the second land.
6. The automated method of claim 1, wherein the measurement data for each of the one or more deposits includes a maximum thickness of the one or more deposits within the first groove.
5. The method of claim 1, wherein the measurement data for each of the one or more deposits includes a maximum thickness of the one or more deposits within the first groove.
12. The automated method of claim 1, wherein the measurement data for each of the one or more deposits includes a percent coverage of the one or more deposits within the first groove.
6. The method of claim 1, wherein the measurement data for each of the one or more deposits includes a percent coverage of the one or more deposits within the first groove.
13. A piston grading system comprising: at least one processor; and a memory storing software that, when executed by the at least one processor causes the processor to, receive a three dimensional scan of a piston; create a three dimensional piston model from the three dimensional scan of the piston; compare the three dimensional piston model to a reference model to identify one or more deposits; and generate measurement data for the one or more deposits.
16. A piston grading system comprising: at least one processor; and a memory storing software that, when executed by the at least one processor causes the processor to, receive a three dimensional scan of a piston, create a three dimensional piston model from the three dimensional scan of the piston, compare the three dimensional piston model to a reference model to identify one or more deposits, generate measurement data for the one or more deposits, perform a thermal scan of an outer surface of a piston and any deposits thereon, generate thermal scan data from the thermal scan representing temperatures at a plurality of locations upon the outer surface of the piston, identify deposit locations from the temperatures at the plurality of locations upon the outer surface of the piston by identifying temperature differences with respect to a temperature of the outer surface of the piston, generate deposit characteristics from the deposit locations and magnitude of the temperature differences with respect to the temperature of the outer surface of the piston, and grade the piston with regard to the measurement data and the deposit characteristics.
16. The piston grading system of claim 13, wherein the measurement data for each of the one or more deposits includes a maximum thickness of the one or more deposits.
17. The piston grading system of claim 16, wherein the measurement data for each of the one or more deposits includes a maximum thickness of the one or more deposits.
17. The piston grading system of claim 13, wherein the measurement data for each of the one or more deposits includes an average thickness of the one or more deposits.
18. The piston grading system of claim 16, wherein the measurement data for each of the one or more deposits includes an average thickness of the one or more deposits.
18. The piston grading system of claim 13, wherein the measurement data for each of the one or more deposits includes a percent coverage of the one or more deposits.
19. The piston grading system of claim 16, wherein the measurement data for each of the one or more deposits includes a percent coverage of the one or more deposits.


Some of the differences in the claim limitations in the U.S. Patent are narrower than the
instant application, and thus, it would have been obvious to make the claim limitations in the
instant application broader by removing the specific language in the U.S. Patent.
	The U.S. Patent fails to explicitly disclose an automated method.
Marchione discloses an automated method ([0027] More particularly, the controller 110 may be programmed to enable manual and/or automated three-dimensional tracing of deviations between the volume defined by the worn surface model and the volume defined by the nominal surface model.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention with the teachings of Marchione. The motivation behind this modification would have been to provide tridimensional repair of worn surfaces using additive manufacturing [See Marchione].

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,176,660 in view of Marchione et al. (Hereafter, “Marchione”) [US 2016/0159011 A1].
Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimer is required. An analysis of the claims can be seen in Table 2 below.
Table 2: Instant Application No. 16/671,614 vs. U.S. Patent No. 11,176,660
Instant Application No. 16,671,614 Claims (Difference Emphasis Added)
U.S. Patent No. 11,176,660 Claims (Difference Emphasis Added)
1. An automated method of grading a piston with a first land, a second land, and a first groove, the method comprising: performing a three dimensional scan of the piston; creating a three dimensional piston model from the three dimensional scan of the piston; comparing the three dimensional piston model to a reference model to identify one or more deposits; generating measurement data for each of the one or more deposits; and grading the piston with regards to the measurement data.
1. An automated method of sorting a salvaged piston, the method comprising: performing a three dimensional scan of the salvaged piston; creating a three dimensional piston image from the three dimensional scan of the salvaged piston; comparing the three dimensional piston image to a reference image to identify flaws; generating metrology characteristic data for each of the flaws, including a volume and a maximum depth of the flaws; generating a surface condition score based on the metrology characteristic data, including a sum of volumes for the flaws and the maximum depths for each of the flaws; wherein each characteristic is assigned a weighted multiplier; and record the magnitude at which each of the flaw characteristics contributed to the surface condition score; and sorting the salvaged piston based on the surface condition score.


Some of the differences in the claim limitations in the U.S. Patent are narrower than the
instant application, and thus, it would have been obvious to make the claim limitations in the
instant application broader by removing the specific language in the U.S. Patent.
	The U.S. Patent fails to explicitly disclose an automated method of grading a piston with a first land, a second land, and a first groove, the method comprising: creating a three dimensional piston model from the three dimensional scan of the piston; comparing the three dimensional piston model to a reference model to identify one or more deposits; generating measurement data for each of the one or more deposits; and grading the piston with regards to the measurement data.
Marchione discloses an automated method of grading a piston ([0027] More particularly, the controller 110 may be programmed to enable manual and/or automated three-dimensional tracing of deviations between the volume defined by the worn surface model and the volume defined by the nominal surface model.) with a first land, a second land, and a first groove ([0025] At the outset, the controller 110 according to block 148-1 may be configured to initiate a three-dimensional image scan of at least the worn surface 104 of a sample part 102.), the method comprising: creating a three dimensional piston model from the three dimensional scan of the piston ([0026] Additionally, according to block 148-3 of FIG. 5, the controller 110 may be configured to generate a worn surface model, or a three-dimensional visual model of the worn surface 104 of the sample part 102.); comparing the three dimensional piston model to a reference model to identify one or more deposits ([0026] Once both the worn surface model and nominal surface model are acquired, the controller 110 according to block 148-5 may be configured to superimpose the models onto one another such that the models are substantially aligned in terms of relative depth, scale, position, orientation, spatial pose, or the like.); generating measurement data for each of the one or more deposits ([0027] Once adequate superimposition between the worn surface model and the nominal surface model is obtained, the controller 110 according to block 148-6 of FIG. 5 may be capable of isolating the volume of defects 106 in need of repair by tracing dimensional variations between the superimposed models. More particularly, the controller 110 may be programmed to enable manual and/or automated three-dimensional tracing of deviations between the volume defined by the worn surface model and the volume defined by the nominal surface model. In certain implementations, the dimensional variations may be distinguishable using color schemes, such as in heat images, or the like, or color-coded based on relative depth measurements within the worn surface 104. As dimensional variations between the superimposed models are traced, information relating to the traced volume, such as relative depth measurements, scale, position, orientation, spatial pose, or the like, may be collected by the controller 110 in the form of trace data and at least temporarily stored within the memory 112. Other modes of tracing dimensional variations and collecting trace data may also be implemented to produce comparable results and will be apparent to those of ordinary skill in the art.); and grading the piston with regards to the measurement data ([0028] In addition, once the trace data is sufficient to form at least one closed volume, the controller 110 according to block 148-7 of the method 148 of FIG. 5 may be configured to generate or define a rebuild volume 132, or the volume of material within the worn surface 104 to be repaired, based on the trace data. The rebuild volume 132 may be sufficiently sized to encompass the entirety of the dimensional variations, or the volume of defects 106 within the worn surface 104, as well as adequately shaped to facilitate tooling, machining, manufacturing, or other machine-guided repairs. The rebuild volume 132 may further be simultaneously constrained in size so as not to unnecessarily extend too far into undamaged or unaffected areas of the sample part 102. Furthermore, in accordance with block 148-8, the controller 110 may be configured to control or communicate the appropriate instructions to an associated additive manufacturing device 116, such as a laser additive manufacturing device, or the like, to perform the necessary repairs within the previously defined boundaries of the rebuild volume 132. Specifically, based on the rebuild volume 132, the controller 110 may be programmed to communicate the rebuild volume 132 in the appropriate format of parameters, layers and/or toolpaths that are readable by the associated additive manufacturing device 116 and capable of instructing the additive manufacturing device 116 to repair the worn surface 104 using any one or more of machining, tooling, removing, cladding, depositing, or the like.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention with the teachings of Marchione. The motivation behind this modification would have been to provide tridimensional repair of worn surfaces using additive manufacturing [See Marchione].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Marchione et al. (Hereafter, “Marchione”) [US 2016/0159011 A1] in view of Mather et al. (Hereafter, “Mather”) [US Patent Number: 5,118,194].
In regards to claim 1, Marchione discloses an automated method of grading a piston with a first land, a second land, and a first groove, the method comprising: performing a three dimensional scan of the piston ([0025] At the outset, the controller 110 according to block 148-1 may be configured to initiate a three-dimensional image scan of at least the worn surface 104 of a sample part 102.); creating a three dimensional piston model from the three dimensional scan of the piston ([0026] Additionally, according to block 148-3 of FIG. 5, the controller 110 may be configured to generate a worn surface model, or a three-dimensional visual model of the worn surface 104 of the sample part 102.); comparing the three dimensional piston model to a reference model to identify one or more deposits ([0026] Once both the worn surface model and nominal surface model are acquired, the controller 110 according to block 148-5 may be configured to superimpose the models onto one another such that the models are substantially aligned in terms of relative depth, scale, position, orientation, spatial pose, or the like.); generating measurement data for each of the one or more deposits ([0027] Once adequate superimposition between the worn surface model and the nominal surface model is obtained, the controller 110 according to block 148-6 of FIG. 5 may be capable of isolating the volume of defects 106 in need of repair by tracing dimensional variations between the superimposed models. More particularly, the controller 110 may be programmed to enable manual and/or automated three-dimensional tracing of deviations between the volume defined by the worn surface model and the volume defined by the nominal surface model. In certain implementations, the dimensional variations may be distinguishable using color schemes, such as in heat images, or the like, or color-coded based on relative depth measurements within the worn surface 104. As dimensional variations between the superimposed models are traced, information relating to the traced volume, such as relative depth measurements, scale, position, orientation, spatial pose, or the like, may be collected by the controller 110 in the form of trace data and at least temporarily stored within the memory 112. Other modes of tracing dimensional variations and collecting trace data may also be implemented to produce comparable results and will be apparent to those of ordinary skill in the art.); and grading the piston with regards to the measurement data ([0028] In addition, once the trace data is sufficient to form at least one closed volume, the controller 110 according to block 148-7 of the method 148 of FIG. 5 may be configured to generate or define a rebuild volume 132, or the volume of material within the worn surface 104 to be repaired, based on the trace data. The rebuild volume 132 may be sufficiently sized to encompass the entirety of the dimensional variations, or the volume of defects 106 within the worn surface 104, as well as adequately shaped to facilitate tooling, machining, manufacturing, or other machine-guided repairs. The rebuild volume 132 may further be simultaneously constrained in size so as not to unnecessarily extend too far into undamaged or unaffected areas of the sample part 102. Furthermore, in accordance with block 148-8, the controller 110 may be configured to control or communicate the appropriate instructions to an associated additive manufacturing device 116, such as a laser additive manufacturing device, or the like, to perform the necessary repairs within the previously defined boundaries of the rebuild volume 132. Specifically, based on the rebuild volume 132, the controller 110 may be programmed to communicate the rebuild volume 132 in the appropriate format of parameters, layers and/or toolpaths that are readable by the associated additive manufacturing device 116 and capable of instructing the additive manufacturing device 116 to repair the worn surface 104 using any one or more of machining, tooling, removing, cladding, depositing, or the like.).  
Mather discloses an automated method of grading a piston with a first land, a second land, and a first groove ([Abstract and Fig. 1] An improved method and apparatus for classifying and quantifying lacquer and carbon deposits on internal combustion engine pistons.), the method comprising: performing a ([Abstract] In the preferred embodiment of the invention, a piston is mounted on a rotating means and is rotated to expose the entire surface of the piston to a video imaging system. The piston is illuminated with indirect lighting in order to minimize reflections and to enhance the contrast of the video image.); creating a ([Fig.1 and Abstract] The video imaging system is comprised of a video camera which employs a charged coupled device (CCD) sensor and data storage for storing digital video produced by the camera.); comparing the ([Col. 4 and Fig. 5] In step 110, a video image is obtained of the reference chip set. In step 114, the reference chip histogram is computed and the map decision breakpoints are determined according to one of the methods discussed hereinabove. These points delineate the chip graylevel boundaries. In step 116, an image is obtained of the piston land or groove to be rated. In the preferred embodiment of the invention, the piston circumference is divided into 18° sectors. In step 118, a data window is positioned around the land or groove sector of the image just obtained. In step 120, each of the pixels in the windowed region is sorted into one of six categories based on the decision point table determined in step 114.); generating measurement data for each of the one or more deposits ([Col. 4-5] The angle ϴ between the incident laser beam and the camera field of view can vary over a fairly wide range so long as the angle is substantially greater than 0°. Excellent results can be obtained with a ϴ angle of approximately 45°. From the camera viewpoint, the laser line defines the groove height profile from which carbon thickness can be measured. Given the offset distance of the camera and the camera-laser angle, it is straightforward to calculate the given profile for a given point in the groove. The rotating platform provides the facility to move the piston through 360°, and collect depth information at an arbitrary dense set of points. Although the invention system has been described in connection with the measurement of deposit depths in piston grooves, it can also be adapted to measure deposit thickness on the piston lands.); and grading the piston with regards to the measurement data ([Col. 4 and Fig. 5] If the determination of step 124 indicates that the entire piston has been surveyed, a report is generated based on the cumulative ratings for each sector in step 128.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Marchione with the measurement of the deposits on the pistons and the ratings of each sector as taught by Mather in order to improve the techniques for classifying and quantifying lacquer and carbon deposits on internal combustion engine pistons [See Mather].

In regards to claim 2, the limitations of claim 1 have been addressed. Marchione discloses wherein the method further comprises generating the reference model by scanning the piston in a first state ([0026] Furthermore, the controller 110 in block 148-4 may be configured to retrieve or recall a nominal surface model that corresponds to the sample part 102. For example, the nominal surface model may include a three-dimensional digital representation of the undamaged surface of the sample part 102 corresponding to the worn surface 104. The controller 110 may retrieve information pertaining to the nominal surface model from external sources and/or recalled from information preprogrammed into the memory 112 associated therewith. Once both the worn surface model and nominal surface model are acquired, the controller 110 according to block 148-5 may be configured to superimpose the models onto one another such that the models are substantially aligned in terms of relative depth, scale, position, orientation, spatial pose, or the like.).

In regards to claim 3, the limitations of claim 1 have been addressed. Marchione discloses wherein the reference model is an ideal piston model ([0026] Furthermore, the controller 110 in block 148-4 may be configured to retrieve or recall a nominal surface model that corresponds to the sample part 102. For example, the nominal surface model may include a three-dimensional digital representation of the undamaged surface of the sample part 102 corresponding to the worn surface 104. The controller 110 may retrieve information pertaining to the nominal surface model from external sources and/or recalled from information preprogrammed into the memory 112 associated therewith.).  

In regards to claim 4, the limitations of claim 1 have been addressed. Marchione fails to explicitly disclose wherein the measurement data for each of the one or more deposits includes a maximum thickness of the one or more deposits within the first land.
Mather discloses wherein the measurement data for each of the one or more deposits includes a maximum thickness [Fig. 2] of the one or more deposits within the first land ([Col. 4-5] The angle ϴ between the incident laser beam and the camera field of view can vary over a fairly wide range so long as the angle is substantially greater than 0°. Excellent results can be obtained with a ϴ angle of approximately 45°. From the camera viewpoint, the laser line defines the groove height profile from which carbon thickness can be measured. Given the offset distance of the camera and the camera-laser angle, it is straightforward to calculate the given profile for a given point in the groove. The rotating platform provides the facility to move the piston through 360°, and collect depth information at an arbitrary dense set of points. Although the invention system has been described in connection with the measurement of deposit depths in piston grooves, it can also be adapted to measure deposit thickness on the piston lands.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Marchione with the measurement of the deposits on the pistons and the ratings of each sector as taught by Mather in order to improve the techniques for classifying and quantifying lacquer and carbon deposits on internal combustion engine pistons [See Mather].

In regards to claim 5, the limitations of claim 1 have been addressed. Marchione fails to explicitly disclose wherein the measurement data for each of the one or more deposits includes a maximum thickness of the one or more deposits within the second land.
Mather discloses wherein the measurement data for each of the one or more deposits includes a maximum thickness [Fig. 2] of the one or more deposits within the second land ([Col. 4-5] The angle ϴ between the incident laser beam and the camera field of view can vary over a fairly wide range so long as the angle is substantially greater than 0°. Excellent results can be obtained with a ϴ angle of approximately 45°. From the camera viewpoint, the laser line defines the groove height profile from which carbon thickness can be measured. Given the offset distance of the camera and the camera-laser angle, it is straightforward to calculate the given profile for a given point in the groove. The rotating platform provides the facility to move the piston through 360°, and collect depth information at an arbitrary dense set of points. Although the invention system has been described in connection with the measurement of deposit depths in piston grooves, it can also be adapted to measure deposit thickness on the piston lands.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Marchione with the measurement of the deposits on the pistons and the ratings of each sector as taught by Mather in order to improve the techniques for classifying and quantifying lacquer and carbon deposits on internal combustion engine pistons [See Mather].

In regards to claim 6, the limitations of claim 1 have been addressed. Marchione fails to explicitly disclose wherein the measurement data for each of the one or more deposits includes a maximum thickness of the one or more deposits within the first groove.
Mather discloses wherein the measurement data for each of the one or more deposits includes a maximum thickness [Fig. 2] of the one or more deposits within the first groove ([Col. 4-5] The angle ϴ between the incident laser beam and the camera field of view can vary over a fairly wide range so long as the angle is substantially greater than 0°. Excellent results can be obtained with a ϴ angle of approximately 45°. From the camera viewpoint, the laser line defines the groove height profile from which carbon thickness can be measured. Given the offset distance of the camera and the camera-laser angle, it is straightforward to calculate the given profile for a given point in the groove. The rotating platform provides the facility to move the piston through 360°, and collect depth information at an arbitrary dense set of points. Although the invention system has been described in connection with the measurement of deposit depths in piston grooves, it can also be adapted to measure deposit thickness on the piston lands.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Marchione with the measurement of the deposits on the pistons and the ratings of each sector as taught by Mather in order to improve the techniques for classifying and quantifying lacquer and carbon deposits on internal combustion engine pistons [See Mather].

In regards to claim 7, the limitations of claim 1 have been addressed. Marchione fails to explicitly disclose wherein the measurement data for each of the one or more deposits includes an average thickness of the one or more deposits within the first land.  
Mather discloses wherein the measurement data for each of the one or more deposits includes an average thickness [Fig. 2] of the one or more deposits within the first land ([Col. 4-5] The angle ϴ between the incident laser beam and the camera field of view can vary over a fairly wide range so long as the angle is substantially greater than 0°. Excellent results can be obtained with a ϴ angle of approximately 45°. From the camera viewpoint, the laser line defines the groove height profile from which carbon thickness can be measured. Given the offset distance of the camera and the camera-laser angle, it is straightforward to calculate the given profile for a given point in the groove. The rotating platform provides the facility to move the piston through 360°, and collect depth information at an arbitrary dense set of points. Although the invention system has been described in connection with the measurement of deposit depths in piston grooves, it can also be adapted to measure deposit thickness on the piston lands.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Marchione with the measurement of the deposits on the pistons and the ratings of each sector as taught by Mather in order to improve the techniques for classifying and quantifying lacquer and carbon deposits on internal combustion engine pistons [See Mather].

In regards to claim 8, the limitations of claim 1 have been addressed. Marchione fails to explicitly disclose wherein the measurement data for each of the one or more deposits includes an average thickness of the one or more deposits within the second land.  
Mather discloses wherein the measurement data for each of the one or more deposits includes an average thickness [Fig. 2] of the one or more deposits within the second land ([Col. 4-5] The angle ϴ between the incident laser beam and the camera field of view can vary over a fairly wide range so long as the angle is substantially greater than 0°. Excellent results can be obtained with a ϴ angle of approximately 45°. From the camera viewpoint, the laser line defines the groove height profile from which carbon thickness can be measured. Given the offset distance of the camera and the camera-laser angle, it is straightforward to calculate the given profile for a given point in the groove. The rotating platform provides the facility to move the piston through 360°, and collect depth information at an arbitrary dense set of points. Although the invention system has been described in connection with the measurement of deposit depths in piston grooves, it can also be adapted to measure deposit thickness on the piston lands.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Marchione with the measurement of the deposits on the pistons and the ratings of each sector as taught by Mather in order to improve the techniques for classifying and quantifying lacquer and carbon deposits on internal combustion engine pistons [See Mather].

In regards to claim 9, the limitations of claim 1 have been addressed. Marchione fails to explicitly disclose wherein the measurement data for each of the one or more deposits includes an average thickness of the one or more deposits within the first groove.  
Mather discloses wherein the measurement data for each of the one or more deposits includes an average thickness [Fig. 2] of the one or more deposits within the first groove ([Col. 4-5] The angle ϴ between the incident laser beam and the camera field of view can vary over a fairly wide range so long as the angle is substantially greater than 0°. Excellent results can be obtained with a ϴ angle of approximately 45°. From the camera viewpoint, the laser line defines the groove height profile from which carbon thickness can be measured. Given the offset distance of the camera and the camera-laser angle, it is straightforward to calculate the given profile for a given point in the groove. The rotating platform provides the facility to move the piston through 360°, and collect depth information at an arbitrary dense set of points. Although the invention system has been described in connection with the measurement of deposit depths in piston grooves, it can also be adapted to measure deposit thickness on the piston lands.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Marchione with the measurement of the deposits on the pistons and the ratings of each sector as taught by Mather in order to improve the techniques for classifying and quantifying lacquer and carbon deposits on internal combustion engine pistons [See Mather].

In regards to claim 10, the limitations of claim 1 have been addressed. Marchione fails to explicitly disclose wherein the measurement data for each of the one or more deposits includes a percent coverage of the one or more deposits within the first land.
Mather discloses wherein the measurement data for each of the one or more deposits includes a percent coverage of the one or more deposits within the first land ([Col. 4] The percentage coverage for each lacquer classification is then computed for each land and groove using standard percentage equations. The angle ϴ between the incident laser beam and the camera field of view can vary over a fairly wide range so long as the angle is substantially greater than 0°. Excellent results can be obtained with a ϴ angle of approximately 45°. From the camera viewpoint, the laser line defines the groove height profile from which carbon thickness can be measured. Given the offset distance of the camera and the camera-laser angle, it is straightforward to calculate the given profile for a given point in the groove. The rotating platform provides the facility to move the piston through 360°, and collect depth information at an arbitrary dense set of points. Although the invention system has been described in connection with the measurement of deposit depths in piston grooves, it can also be adapted to measure deposit thickness on the piston lands.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Marchione with the measurement of the deposits on the pistons and the ratings of each sector as taught by Mather in order to improve the techniques for classifying and quantifying lacquer and carbon deposits on internal combustion engine pistons [See Mather].

In regards to claim 11, the limitations of claim 1 have been addressed. Marchione fails to explicitly disclose wherein the measurement data for each of the one or more deposits includes a percent coverage of the one or more deposits within the second land.  
Mather discloses wherein the measurement data for each of the one or more deposits includes a percent coverage of the one or more deposits within the second land ([Col. 4] The percentage coverage for each lacquer classification is then computed for each land and groove using standard percentage equations. The angle ϴ between the incident laser beam and the camera field of view can vary over a fairly wide range so long as the angle is substantially greater than 0°. Excellent results can be obtained with a ϴ angle of approximately 45°. From the camera viewpoint, the laser line defines the groove height profile from which carbon thickness can be measured. Given the offset distance of the camera and the camera-laser angle, it is straightforward to calculate the given profile for a given point in the groove. The rotating platform provides the facility to move the piston through 360°, and collect depth information at an arbitrary dense set of points. Although the invention system has been described in connection with the measurement of deposit depths in piston grooves, it can also be adapted to measure deposit thickness on the piston lands.).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Marchione with the measurement of the deposits on the pistons and the ratings of each sector as taught by Mather in order to improve the techniques for classifying and quantifying lacquer and carbon deposits on internal combustion engine pistons [See Mather].

In regards to claim 12, the limitations of claim 1 have been addressed. Marchione fails to explicitly disclose wherein the measurement data for each of the one or more deposits includes a percent coverage of the one or more deposits within the first groove.  
Mather discloses wherein the measurement data for each of the one or more deposits includes a percent coverage of the one or more deposits within the first groove ([Col. 4] The percentage coverage for each lacquer classification is then computed for each land and groove using standard percentage equations. The angle ϴ between the incident laser beam and the camera field of view can vary over a fairly wide range so long as the angle is substantially greater than 0°. Excellent results can be obtained with a ϴ angle of approximately 45°. From the camera viewpoint, the laser line defines the groove height profile from which carbon thickness can be measured. Given the offset distance of the camera and the camera-laser angle, it is straightforward to calculate the given profile for a given point in the groove. The rotating platform provides the facility to move the piston through 360°, and collect depth information at an arbitrary dense set of points. Although the invention system has been described in connection with the measurement of deposit depths in piston grooves, it can also be adapted to measure deposit thickness on the piston lands.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Marchione with the measurement of the deposits on the pistons and the ratings of each sector as taught by Mather in order to improve the techniques for classifying and quantifying lacquer and carbon deposits on internal combustion engine pistons [See Mather].

Claim 13 lists all the same elements of claim 1, but in system form rather than method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 13. Furthermore regarding claim 13, Marchione discloses at least one processor; and a memory storing software that, when executed by the at least one processor causes the processor ([0019] As shown, the control system 100 may include, among other things, at least one controller 110 that is in communication with the scanning device 114, the additive manufacturing device 116 and associated memory 112. More specifically, the memory 112 may be provided on-board the controller 110, external to the controller 110, or otherwise in communication therewith. The memory 112 may further retrievably store one or more preprogrammed algorithms according to which the controller 110 may be configured to operate. The controller 110 may be implemented using any one or more of a processor, a microprocessor, a microcontroller, or any other suitable means for executing instructions stored within the memory 112. Additionally, the memory 112 may include non-transitory computer-readable medium or memory, such as a disc drive, flash drive, optical memory, read-only memory (ROM), or the like.).

Claim 14 lists all the same elements of claim 2, but in system form rather than method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 14. 

Claim 15 lists all the same elements of claim 3, but in system form rather than method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 15. 

Claim 16 lists all the same elements of claim 4, but in system form rather than method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 16. 

Claim 17 lists all the same elements of claim 7, but in system form rather than method form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 17. 

Claim 18 lists all the same elements of claim 10, but in system form rather than method form. Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to claim 18. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482